Citation Nr: 0932546	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from April 
30, 2003.  The Veteran appealed the initial rating assigned.  

After the Veteran submitted his Notice of Disagreement in 
March 2004, the Veteran relocated to New Mexico, and 
jurisdiction of the case was transferred to the Albuquerque, 
New Mexico, RO.  

In a September 2004 rating decision, the Albuquerque RO 
increased the initial rating to 50 percent, effective from 
April 30, 2003, the effective date of service connection.  As 
the award was not a complete grant of benefits, the 
Albuquerque RO correctly issued a Statement of the Case (SOC) 
in September 2004.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Veteran subsequently timely perfected his appeal.

The Veteran moved back to Colorado, and the case was 
therefore transferred back to the Denver RO in October 2006.

In May 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The case was initially before the Board in September 2007, at 
which time the Board remanded the matter back to the RO, via 
the Appeals Management Center (AMC) for additional 
development of the record.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's service-connected PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as intermittent 
intrusive thoughts, mild hyperarousal, infrequent nightmares, 
disturbances of motivation and mood with depression, mild 
memory impairment and difficulties with concentration, 
insomnia, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The Veteran's service-connected PTSD symptomatology has 
never more nearly approximated that of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for PTSD and the relative duties of VA and 
the claimant to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the RO provided the Veteran with a subsequent 
duty-to-assist letter in March 2006 that specifically 
addressed the issues of how VA assigns and effective date and 
the assignment of initial ratings for any grant of service 
connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  During a 
November 2006 VA examination, the Veteran reported that he 
recently began receiving Social Security Disability benefits.  
The timing of the receipt of benefits correlates with the 
onset of severe liver disease and ultimate liver transplant, 
and the Veteran has never indicated that his Social Security 
Disability benefits are related to his service-connected 
PTSD.  Given that it appears all relevant evidence has 
already been associated with the claims file, a remand for 
the sole purpose of attempting to obtain Social Security 
Disability records would further delay the claim and would 
serve no useful purpose.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating 

The Veteran seeks an initial rating in excess of 50 percent 
for the service-connected PTSD.  

The veteran's service-connected PTSD is rated as 50 percent 
disabling since April 30, 2003, the effective date of service 
connection, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned for 
PTSD productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the PTSD symptomatology 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent is assigned for service-connected PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Although the Veteran asserts that his service-connected PTSD 
is more severe than the 50 percent rating reflects, VA 
examinations in June 2003, November 2006 and August 2008 
collectively show the Veteran's PTSD to be no more than mild 
to moderately disabling.  

Throughout the appeal period, the Veteran's PTSD 
symptomatology has remained fairly consistent.  At the June 
2003, November 2006 and August 2008 VA examinations, the 
Veteran reported intrusive thoughts, decreased interest in 
activities, increased arousal, trouble sleeping, difficulty 
concentrating, hypervigilance and increased startle response.  
Likewise, all of the examiner's found that the Veteran had no 
abnormality in thought process of content, no delusions, no 
hallucinations, no suicidal ideation, no lack of judgment, 
and normal hygiene.  The Veteran has always been oriented in 
all spheres.  According to the examination reports, the 
Veteran did not have panic attacks and his behavior was 
appropriate. The Veteran consistently reported feelings of 
depression, anxiety and feeling anxious and nervous most of 
the time.  He preferred to remain isolated most of the time.  
Nevertheless, the Veteran was always able to maintain 
activities of daily living, including his own personal 
hygiene.  However, his thought processes and communication 
were mildly impaired by some difficulties with short-term 
memory and concentration.  His social functioning was 
impaired by his depression and anxiety.  

In addition to the PTSD symptoms, the examination reports 
reflect that the Veteran had a long history of polysubstance 
abuse and alcohol abuse, which ultimately led to cirrhosis 
and Hepatitis of the liver.  The Veteran subsequently 
underwent a liver transplant.  At the last VA examination in 
August 2008, the Veteran had reportedly started using tobacco 
again, and, although he had remained drug and alcohol free, 
the Veteran was still dependent on methadone.  It was also 
noted at the August 2008 examination that the Veteran had 
separated from his third wife.  Prior to their separation, 
the Veteran's wife submitted several lay statements in 
support of the Veteran's claim for a higher initial rating.  
She indicated that the Veteran became easily frustrated, was 
suffering from liver disease, and that he held back from 
expressing his many distressing and traumatic memories and 
feelings from Vietnam.  

Significantly, a January 2005 statement from the Veteran's VA 
primary care provider indicates that the Veteran had chronic 
ascites and peripheral edema and was recently admitted to the 
hospital for mental status changes due to hepatic 
encephalopathy.  

At a January 2005 VA Behavioral Medicine Pre-Transplant 
Assessment, the neuropsychological assessment indicated that 
the Veteran was oriented to place, time, person and 
situation.  He had some mild word-finding difficulty and 
impairment in recall but not registration.  There was modest 
difficulty with calculation which was determined to be 
consistent with advanced liver disease.  The Veteran was 
mildly depressed on mental status examination.  His affect 
was restricted, but range was full.  Thought process was 
coherent, goal-directed, and linear.  The Veteran denied 
hallucinations, delusions, obsessions compulsions, 
flashbacks, and nightmares.  He did have some intrusive 
memories of combat.  There was no suicidal or homicidal 
ideation.  Insight and judgment were good.  The Veteran 
admitted to isolating and avoiding with mild hypervigilance 
and tension.  The Veteran's depression was confounded by his 
physical symptoms.  The examiner concluded that the Veteran 
had chronic PTSD, the major symptoms of which were intrusive 
memories and hypervigilance.  The PTSD was reasonably stable, 
and he continued to have low-level anxiety and depression, 
related to his physical condition.  Global Assessment of 
Functioning (GAF) was 70.

VA Mental Health Clinic notes from 2004 and 2006 show that 
the Veteran's main stressors during that time period were his 
physical health and financial issues.  During this period, 
just prior to the liver transplant, the Veteran's physical 
health, which included swelling in the brain, caused some 
memory problems, and additional altered mental status.  
However, as noted in the November 2006 VA examination report, 
the Veteran's mental status began to improve after the April 
2006 transplant.  The November 2006 VA examination report 
specifically indicated that the Veteran was doing better 
emotionally and cognitively since the surgery.  The Veteran 
attended church, and did volunteer work.  

Global Assessment of Functioning (GAF) in June 2003 was 55 
due to PTSD and 58 due to polysubstance abuse in full 
sustained remission.  GAF in November 2006 was 64, and in a 
February 2007 addendum, the examiner specifically indicated 
that the Veteran was not unemployable based on psychiatric 
issues.  Significantly, in the August 2008 VA examination 
report, the examiner specifically stated that the Veteran was 
employable from a psychiatric standpoint, without limitation.  
GAF in August 2008 was 58 for the PTSD alone, and at that 
time, the examination report reflected that the Veteran was 
working part time at Wal-Mart.  

At his personal hearing before the undersigned in May 2007, 
the Veteran reported depression, anxiety, and suspiciousness; 
however, he did indicate that when he was able to work 
(before his liver disease) he had no problems getting along 
with co-workers and supervisors.  

The Veteran has reported Global Assessment of Functioning 
(GAF) scores generally averaged in the mid to upper 50's 
during the entire appeal period.  Essentially, the Veteran's 
psychiatric symptoms associated with the PTSD include some 
isolation at home, intrusive thoughts, depression, anxiety, 
and insomnia.  The Veteran is suspicious and exhibits 
symptoms of avoidance and some impaired memory.  

Significantly, the examiner in August 2008 noted that the 
Veteran was depressed and his affect was restricted.  His 
performed on cognitive testing indicated some mild to 
moderate difficulties with short-term memory and 
concentration which were likely secondary to some depression.  
The examiner concluded that the Veteran's PTSD symptoms were 
mild in degree, and that the Veteran also had symptoms 
consistent with depression, which were likely multifactorial 
in etiology and unrelated to the PTSD.  According to the 
examiner, the depression was most likely secondary to social 
circumstances and ongoing struggles with concerns over his 
own health regarding his liver transplant.  The examiner 
specifically noted the following:  

Due to the Veteran's post-traumatic stress disorder 
alone, he has some occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks.  He generally functions 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  He does have symptoms of depressed 
mood, mild anxiety, infrequent panic, some chronic sleep 
impairment, and only mild memory loss.  He does not 
require continuous medication for Post-traumatic stress 
disorder at this time.

Based on the foregoing the criteria for the next higher, 70 
percent rating are not met in this case.  In fact, it does 
not appear that the Veteran exhibits any of the symptoms 
associated with the 70 percent disability rating.  Given the 
consistency of the Veteran's symptoms, including impaired 
memory and concentration, as well as depression, anxiety, 
suspiciousness, disturbance of motivation and mood, intrusive 
thoughts, and sleep disturbance, and difficulty in 
establishing and maintaining effective work and social 
relationships, the current rating of 50 percent is 
appropriate in this case.  

Although the record shows that the Veteran had one suicidal 
attempt in the 1970's during time he spent in prison, at no 
time since the effective date of service connection has the 
Veteran reported any suicidal ideation, nor does the Veteran 
appear that he is in danger of hurting himself or others.  
There is no evidence of obsessional rituals, spatial 
disorientation or neglect of personal appearance, illogical 
speech, or near-continuous panic or depression affecting the 
ability to function independently.  Although the evidence 
shows that the veteran has difficulty in establishing and 
maintaining effective social relationships, as exhibited by 
his recent separation from his third wife, he clearly does 
not exhibit an inability to establish and maintain such 
relationships as is evidenced by his lengthy marriage, 
volunteer work, and his own admission that he is able to get 
along with co-workers and supervisors at work.  Given these 
findings, the Veteran's symptomatology, since the effective 
date of service connection, has not more nearly approximate 
the criteria for the 70 percent rating for PTSD.

The criteria for the assignment of this 50 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The veteran's GAF score range in the mid 50s and above also 
supports the assignment of a 50 percent rating.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The veteran's GAF scores in the 50's, in conjunction with the 
examination report findings represent mild to moderate 
symptoms.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for the service-connected 
PTSD at any time during the appeal period; there is no doubt 
to be resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, the preponderance of the evidence does not 
reflect that the service-connected PTSD under consideration 
here has caused marked interference with employment and, as 
of August 2008, the Veteran was, in fact, working.  Nor is 
there any evidence of frequent periods of hospitalization 
beyond those noted above.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Further, the preponderance of the evidence shows the Veteran 
is employable and is employed; and a claim for total 
disability based on unemployability is not raised by the 
evidence.








ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


